Citation Nr: 0521057	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
in the United States Navy.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not 
related to active service.

2.  The veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in February 
2003, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records and the report of a 
private audiogram received in May 2003 have been associated 
with the claims folder.  He has also been provided with VA 
audiological examination whose report includes a nexus 
opinion addressing the issues on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of the VCAA.  38 U.S.C.A. §§ 5103, 
5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records show that on enlistment 
examination in July 1974 his hearing was normal and he denied 
having any history of hearing loss or tinnitus.  Audiological 
evaluation conducted on enlistment examination shows that 


his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
25
15
15
15
20

During active duty the veteran's hearing was assessed in July 
1974.  The audiological report of this assessment shows that 
his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
25
15
15
15
20

On audiological testing in February 1976, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
15
20
20
15

 On audiological testing in March 1977, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
5
0
0
10

The report of the veteran's service separation examination in 
June 1977 shows that his hearing was tested and assessed to 
be normal, with a score of 15/15, bilaterally.

In January 2003, over 25 years after the veteran's separation 
from active duty, he filed a claim for VA compensation for 
bilateral hearing loss and tinnitus, which he claimed had 
their onset during service and was related to exposure to 
acoustic trauma from the firing of 5-inch guns while serving 
aboard ship.  The veteran submitted a private audiological 
evaluation report that was received by VA in May 2003, 
showing that the veteran had high frequency hearing loss 
affecting both ears.

The report of an April 2004 VA audiological examination shows 
that the examiner had reviewed the veteran's pertinent 
medical history contained within his claims file.  The 
examiner noted that all audiological tests performed during 
the veteran's period of active duty produced findings 
indicative of normal hearing acuity.  The veteran complained 
of having diminished hearing ability and tinnitus and 
reported that during naval service he was a member of the 
shipboard gun crew and was exposed to acoustic trauma.  After 
service, he was employed as a convenience store manager.  
Audiological evaluation shows that the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
60
70
LEFT
30
40
65
70
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 72 percent in the left ear.

The VA audiologist diagnosed the veteran with mild-to-severe 
sensorineural hearing loss and subjective tinnitus and 
presented the following opinion:

Since the veteran's hearing was within normal 
limits upon separation from service it is not 
likely the veteran's hearing loss and 


tinnitus were precipitated by military noise 
exposure.  Since the veteran's tinnitus began 
many years after his military service, it is not 
likely the veteran's tinnitus was precipitated by 
military noise exposure.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status meeting the regulatory criteria can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  In the present case, the veteran's current level of 
hearing impairment satisfies the minimal requirements of 38 
C.F.R. § 3.385 for purposes of establishing a disability that 
may be service-connected.

The veteran's service medical records do not show onset of 
hearing loss within the meaning of 38 C.F.R. § 3.385 or 
tinnitus during active duty, and no evidence 


showing either disability manifesting to a compensable degree 
within the one-year presumptive period immediately following 
his separation from service in July 1977, or for many years 
afterwards.  The private audiological report associated with 
the record does not present any nexus opinion linking the 
veteran's current impaired hearing to military service.  
Furthermore, the opinion of the VA audiologist who examined 
the veteran in April 2004 indicates that it not likely that 
the veteran's current hearing loss and tinnitus had their 
onset in service or were the result of his alleged noise 
exposure in service.  

To the extent that the veteran asserts that there exists a 
link between his impaired hearing and tinnitus with his 
period of active duty based on his own personal medical 
knowledge, the evidence does not show that he is possessed of 
the necessary medical training, accreditation, and expertise 
to make medical diagnoses or present commentary and opinions 
regarding matters of medical etiology.  His statements in 
this regard are thus not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the foregoing discussion, the weight of the 
objective medical evidence associated with this claim is 
against allowing the veteran's claim.  Therefore, service 
connection for bilateral hearing loss and tinnitus is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


